DETAILED ACTION
Claims 7-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2020, has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:
In the 3rd to last line, “determining an update to the routing core permitting” is grammatically incorrect and must be reworded.  For instance, applicant could delete “determining an”, or replace “determining” with --detecting--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al., “Virtual Machine Aware Communication Libraries for High Performance Computing”, November 2007, 12 pages (as cited by applicant and herein referred to as Huang), in view of VMware, “VMware VMotion - Live Migration of Virtual Machines without Service Interruption”, June 25, 2006, 2 pages (herein referred to as VMware), and, optionally, Graham et al., U.S. Patent Application Publication No. 2009/0138752 A1 (as previously cited and herein referred to as Graham).
Referring to claim 7, Huang has taught a computer program product comprising a non-transitory computer usable medium embodying computer usable program code for migration of a virtual machine (VM) in a virtualized computing environment, the computer program product comprising:
a) computer usable program code for selecting a VM in a virtualized computing environment for migration to a different virtualized computing environment (see Figures 2 and 6; note that code inherently carries out migration) and blocking data communications between the selected VM and other VMs in the virtualized computing environment (see the first paragraph under Figure 9.  When a VM is migrated, all send operations thereto from other VMs on the same physical node are “temporarily blocked”.  Outstanding communication ;
b) computer usable program code for migrating the selected VM to the different virtualized computing environment and restarting the selected VM in the different virtualized computing environment (see Figures 2 and 6, and the two paragraphs under Figure 9, for instance.  A VM is moved from one physical node/environment to another physical node/environment.  Again, code inherently handles the migration and restart);
c) computer usable program code for establishing a communicative link between the restarted VM and at least one other of said other VMs in the virtualized computing environment (see the first paragraph under Figure 9.  Basically, IVC communication can occur using shared memory between, for instance, a first and second VM on the same physical node (in the same physical environment).  However, once the first VM is migrated, IVC communication between the first and second VMs can no longer occur.  Instead, a network channel between the two is established to allow for this communication.  Again, code inherently exists to carry out this link establishment); and,
d) computer usable program code for enabling data communications between the restarted VM and the at least one other of said other VMs over the communicative link (again, see the end of the first paragraph under Figure 9 (and also the first paragraph in section 5.2).  Code must exist to enable such communications).
e) While Huang has taught live migration (section 1, 2nd paragraph), Huang has not explicitly taught that the migration performed throughout is live migration.  However, VMware has taught live migration is useful for migrating a VM with zero downtime (and/or unnoticeable downtime), continuous service availability, and complete transaction integrity (see page 1, 1st paragraph, and nd bullet).  As a result, in order to migrate a virtual machine in a way that is unnoticeable to the user, for instance, to migrate away from failing or underperforming resources (see page 1, let column, 5th bullet), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang such that the migration is live migration.
f) Huang has also not explicitly taught that the live migration is secure live migration, that the virtualized computing environment is a secure virtualized computing environment, nor that the communication link is a secure communicative link.  However, this is not patentable for multiple reasons:
	f1) Applicant has not claimed what it means for these things to be secure.  As such, it is asserted that Huang has taught secure migration, environment(s), and link(s) to the extent claimed.  For instance, Huang does mention that migration therein is safe, which is synonymous with “secure” (see the right column, under Figure 5, lines 10-11).  And, some definitions of secure include “free from danger”, “trustworthy, dependable”, “free from loss”, etc. (see Merriam-Webster online).  One would expect the migration/communication scheme of Huang to actually work in a way that can be trusted, that is dependable, and that is free from danger, so as to allow a user’s work to continue and not be lost.  For any one or more of these reasons, the various aspects of Huang can be said to be secure. 
f2) Second, security in general is well-known in the art and applied to various technologies.  And, there are only two options: secure or unsecured.  Securing aspects of the invention is a predictable solution that would be obvious to try to reduce chances of hacking, attacks, etc., and there would have been an expectation of success in applying securing throughout Huang (see MPEP 2143(I)).  As a result, it would have been obvious to one of secure.
f3) Finally, Graham has taught multiple nodes/environments between which virtual machines may be migrated and may communicate using private/business networks 104/105.  See FIGs.3-4.  From paragraph [0029], last sentence, the networks can be secured.  If the networks are secured, then it can be said the migration and the communication that occur over the networks are secure, and because the nodes/environments are attached to secure networks, the environments may be secure.  As stated above, security is a desired feature to reduce successful attacks, hacks, theft of data, etc.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang such that the live migration is secure live migration, that the virtualized computing environment is a secure virtualized computing environment, and that the communication link is a secure communicative link.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183